Citation Nr: 1741185	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-25 941	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequent transferred to the RO in St. Paul, Minnesota.

While the Veteran initially requested a Board Central Office hearing in Washington, D.C. on his VA Form 9, Appeal to the Board, received in September 2013, he subsequently withdrew his request in June 2016.


FINDING OF FACT

In an August 2017 correspondence, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for headaches, right ankle disability, and left ankle disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for headaches have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for right ankle disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for left ankle disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In an August 2017 2017 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran withdrew all matters on appeal, indicating that he was satisfied with his compensation benefits.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues of entitlement to service connection for headaches, right ankle disability, and left ankle disability. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, which are dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for headaches is dismissed.

The appeal as to the matter of entitlement to service connection for right ankle disability is dismissed.

The appeal as to the matter of entitlement to service connection for left ankle disability is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


